805 F.2d 1034
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Freddie FAIRBANKS, Plaintiff-Appellant,v.KENNER PRODUCTS, DIVISION OF CPG PRODUCTS CORPORATION,Defendant-Appellee.
No. 85-3704.
United States Court of Appeals, Sixth Circuit.
Oct. 31, 1986.

Before MERRITT, GUY and NORRIS, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment by the District Court for defendant, Kenner Products, in an action for race discrimination brought against it by a former employee, Freddie Fairbanks.  As the basis for his discrimination claim, Fairbanks maintained that Kenner had a company rule providing for immediate discharge of employees found stealing company property;  that Kenner's security personnel saw both Fairbanks, who is black, and a white employee stealing company property;  and that Kenner discharged him, but failed to discipline the other employee.


2
In addition to contesting the District Court's disposition of the claim of discrimination, Fairbanks, on appeal, also disputes the manner in which the court supervised his discovery efforts.


3
The District Court concluded that Fairbanks had established a prima facie case of discrimination "in the general sense that he offered evidence of different treatment of himself, a black employee, and ... a white employee, both of whom were observed removing property from company premises," since Fairbanks' car was searched and the stolen property recovered, while the property was not recovered from the white employee, with the result that Fairbanks was discharged and the other employee was not discharged at that time;  that Kenner articulated legitimate reasons for the difference in treatment;  and that Fairbanks failed to establish by a preponderance of the evidence that the reasons articulated by Kenner were pretextual.


4
We have carefully reviewed the record, and are unable to say that the District Court's conclusions are not adequately supported by the evidence in the record.  The magistrate was not required to adopt Fairbanks' view of the evidence, as set out in his brief.


5
By the same token, the record fails to support Fairbanks' contention that the District Court refused "to order Defendants to properly respond to Plaintiff's discovery requests," or that the protective order issued by the magistrate "was highly prejudicial and an abuse of discretion."    Fairbanks has failed to demonstrate with specificity how he was prejudiced by the action or inaction of the trial court, or the manner in which he called his complaints to the attention of the trial court so as to afford it adequate opportunity to correct any alleged error.


6
Accordingly, the judgment of the trial court is affirmed.